993 So.2d 642 (2008)
Francis MATA, Petitioner,
v.
Al LAMBERTI, Sheriff, et al., Respondents.
No. 4D08-4260.
District Court of Appeal of Florida, Fourth District.
November 12, 2008.
Jason W. Kreiss of The Kreiss Law Firm, Fort Lauderdale, for petitioner.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for respondents.
PER CURIAM.
The petition for habeas corpus relief is denied. The petitioner was arrested on a capias in which the issuing judge directed that petitioner be held without bond. The judge did not authorize the setting or modification of bail by the judge presiding over first appearance. Therefore, the first appearance judge had no authority to grant bail. See Fla. R.Crim. P. 3.131(j); State v. Norris, 768 So.2d 1070, 1072 (Fla.2000) ("The express language of this rule gives the issuing capias judge the authority to limit the setting or modification of bail by the first appearance judge."). Any application for modification of bail must be made to the judge assigned to preside over *643 petitioner's case, which judge also issued the no bond hold on petitioner.
WARNER, TAYLOR and MAY, JJ., concur.